Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the 103 rejection have been fully considered and they are moot because they do not apply to the new reference used in the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 16, 17, 19, 20, 23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (US 7209758) in view of Ahn (US 20090305668) further in view of Takano (US 20130272131).

Regarding claim 10, Moll discloses an apparatus, comprising: 


store data in at least one database of a shared data layer, wherein the data stored in the shared data layer is shared by a plurality of network entities (fig. 4, col. 8, col. 12, col. 14, col. 19, may store mobile information in the shared database, which is shared by management entities in serving network and subscriber network; HLR or VLR may also store service profile or subscriber data record, the shared database, HLR and VLR are database shared by many other entities), wherein the data comprises at least one of user subscription data or session data (Moll, fig. 4, col. 12, col. 14, col. 19, may store mobile information in the shared database, which is shared by serving network and subscriber network; HLR or VLR may store service profile or subscriber data record, the shared data, HLR and VLR are database shared by many other entities).;
download by a mobility management entity of a visited public land mobile network, the user subscription data from a home subscription server (Moll, col. 14, the serving-network gateway 440 may use the service-profile information contained in the subscriber-data record in the form that it is retrieved or downloaded);
store the downloaded user subscription data in the shared data layer of the visited public land mobile network (Moll, col. 12, visitor location recorder or VLR, a database, stores a service profile or subscription information of the mobile device. Here, a public switched telephone network, public wireless and/or wireline network is a public land mobile network. When a mobile device roams in a serving network, the roamed serving network is a visited public land and mobile network);
Even though fig. 4 in Moll implicitly discloses various modules which may be considered as processor and memory, Moll does not explicitly discloses at least one processor; and at least one memory including computer program code, 
check whether the user subscription data or session data is available in the shared data layer of the visited public land mobile network; and
when the session data is available in the shared data layer of the visited public land mobile network, skip part of or all intra or inter-public land mobile network signaling between the network entities.
Ahn discloses at least one processor; and at least one memory including computer program code (Ahn, fig. 1, data processing unit, control unit, storage unit, [0037][0055], stores programs for the operations of the device);
check whether the user subscription data or session data is available in the shared data layer of the visited public land mobile network (Ahn, fig. 3, [0059-62],  determines whether the internal TMSI (stored) and the card TMSI are identical with each other or if the user information is available in the shared data base); and
when the session data is available in the shared data layer of the visited public land mobile network, skip part of or all intra or inter-public land mobile network signaling between the network entities (Ahn, [0060], goes to step 350, which does not need to send intra- or inter- network signaling).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Moll with the teachings given by Ahn. The motivation for doing so would have been to ensure that the operations of the device can be properly carried out and protecting against unauthorized users by utilizing session related information (Takano, [0003]).
The signal associated with TMSI taught by Ahn may include session information, to further clarify this, Takano clearly discloses signal associated with TMSI being used as session information (Takano, [0083], the signal 606, associates the equipment information of the mobile terminal with the ID (P-TMSI (Packet-Temporary-Mobile-Subscriber-Identity) or the like) being used as session information. Here, the signal associated with the TMSI taught by Ahn can be combined with the teaching of Takano to be considered as session information).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Moll and Ahn with the teachings given by Takano. The motivation for doing so would have been to be compliance with the standard specification of UMTS, 3GPP (Takano, [004-0006]).
Claims 11 and 20 are rejected same as claim 10 noting that Moll and Ahn disclose a readable medium (Ahn, [0060], control unit reads data stored in the storage unit).

Regarding claim 23, Moll, Ahn and Takano disclose the apparatus according to claim 10, wherein the network entities comprise one or more mobility management entities, mobility and session management entities, service capability exposure functions, or gateways (Moll, Figs. 5-8, BSC, gateway, mobile). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 13 is rejected same as claim 23.


Regarding claim 26, Moll, Ahn and Takano disclose the apparatus according to claim 10, wherein the user subscription data stored in the shared data layer is shared with other entities in the visited public land mobile network (Moll, col. 14, the serving-network gateway 440 may use the service-profile information contained in the subscriber-data record, that is, the service profile of the mobile device is shared by other entity in the visited serving network during roaming).
	Claim 16 is rejected same as claim 26.

Regarding claim 27, Moll, Ahn and Takano disclose the apparatus according to claim 26, wherein the user subscription data is shared with the other entities in the visited public land mobile network when a user equipment moves under a control of a new mobility management entity (Moll, col. 14, the serving-network gateway 440 may use the service-profile information contained in the subscriber-data record, that is, the service profile of the mobile device is shared by other entity in the visited serving network during roaming or moving into another region).
	Claim 17 is rejected same as claim 27.

Regarding claim 29, Moll, Ahn and Takano disclose the apparatus according to claim 23, wherein the intra or inter-public land mobile network signaling between the network entities and the home subscription server comprises an update location request (Ahn, [0063], sending a location updating request). The motivation of the combination is same as in claim 8.
Claim 19 is rejected same as claim 29.

Regarding claim 30, Moll, Ahn and Takano disclose the apparatus according to claim 10, wherein the downloading is performed by a mobility management entity of a visited public land mobile network (Moll, col. 14, the serving-network gateway, which is a mobility management entity, may use the service-profile information contained in the subscriber-data record in the form that it is retrieved or downloaded).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474